1DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a non-final Office action in response to the Applicant submission received on 06/29/2020.
3.    	Claims 1-30 are currently pending and have been examined.

Foreign Priority
4.	No foreign priority claimed under 35 U.S.C. 119 (a)-(d).

Oath/Declaration
5.	The applicant's oath/declaration filed on 04/12/2021 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
6.	The applicant’s drawings submitted on 06/29/2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
11.	Claims 1-3, 5-14, 16-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20130223300 A1). In in view of Nan et al. (US 20170013643 A1).

Regarding claims 1, 23, Yang discloses a method of wireless communication performed by a user equipment (UE), the method comprising:
receiving, from a base station, a scheduling downlink control information (DCI) message in a physical downlink control channel (PDCCH) (Yang, para. 47, 49: Control information transmitted by the base station through the physical downlink control channel (PDCCH) is referred to as downlink control information (DCI)), the scheduling DCI message indicating a resource allocation for a scheduled DCI message in a subsequent physical downlink shared channel (PDSCH) (Yang, para. 47, 49: The DCI may include resource allocation of the physical downlink shared channel (PDSCH), resource allocation of a PUSCH). 
	Yang does not appear to explicitly disclose receiving, from the base station, the scheduled DCI message within the subsequent PDSCH.
In a similar field of endeavor, Nan discloses receiving, from the base station, the scheduled DCI message within the subsequent PDSCH (Nan, para. 492, 543: after the base station sends the scrambled RAR carried by the PDSCH, the UE receives, according to the scheduling of the DCI, the RAR carried by the PDSCH).


Regarding claims 2, 13, Yang as modified by Nan discloses the method of claim 1, however Nam further discloses wherein the scheduled DCI message comprises a header that is located prior to one or more individual DCI messages within the scheduled DCI message (Nan, para. 569-570, 587: instead of adding a DCI bit or DCI field, an existing DCI bit or DCI field carried by the PDCCH is re-defined, so as to be used to represent the at least one of the level information or the resource information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Yang with the teaching of Nan to include a header that is located prior to one or more individual DCI messages within the scheduled DCI message into the system of Yang as taught by Nan. The motivation for doing so would have been to provide a random access response method which can reduce power waste of the terminal.

Regarding claims 3, 14, Yang as modified by Nan discloses the method of claim 2, however Nan further comprising determining a number of individual DCI messages (Nan, para. 569-570, 587:  the at least one of the level information or the resource information may be represented by using a newly added DCI bit or DCI field. Alternatively, instead of adding a DCI bit or DCI field, an existing DCI bit or DCI field carried by the PDCCH is re-defined, so as to be used to represent the at least one of the level information or the resource information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Yang with the teaching of Nan to include the above features into the system of Yang such as determining a number of individual DCI messages included in the scheduled DCI message based on a DCI number field included in the header as taught by Nan. The motivation for doing so would have been to provide a random access response method which can reduce power waste of the terminal.

Regarding claims 5, 16, Yang as modified by Nan discloses the method of claim 4, further comprising: determining sizes of the one or more individual DCI messages based on the one or more DCI types and higher-layer configurations associated with the one or more DCI types, and processing the one or more individual DCI messages based at least in part on the sizes (Yang, para. 77, 129: The resource index n.sup.(1).sub.PUUCH is defined to n.sub.CCE+N.sup.(1).sub.PUUCH, where n.sub.CCE is an index of a first CCE used for transmission of corresponding DCI (i.e., DL resource allocation used to receive DL data mapped to an ACK/NACK signal), and N.sup.(1).sub.PUUCH is a parameter reported by a BS to the UE by using a higher-layer message).

Regarding claims 6, 17, 29, Yang as modified by Nan discloses the method of claim 1, wherein at least one individual DCI message included in the scheduled DCI message omits a particular bit configured to indicate whether the at least one individual DCI message is associated with uplink communications or downlink communications, omits padding bits, is not truncated, or a combination thereof (Yang, para. 77: a resource index n.sup.(1).sub.PUUCH is defined in order for the UE to obtain the three parameters for configuring the PUCCH. The resource index n.sup.(1).sub.PUUCH is defined to n.sub.CCE+N.sup.(1).sub.PUUCH, where n.sub.CCE is an index of a first CCE used for transmission of corresponding DCI (i.e., DL resource allocation used to receive DL data mapped to an ACK/NACK signal), and N.sup.(1).sub.PUUCH is a parameter reported by a BS to the UE by using a higher-layer message).

Regarding claims 7, 18,  Yang as modified by Nan discloses the method of claim 1, wherein each individual DCI message included in the scheduled DCI message is associated with a corresponding DCI type selected from a group of DCI types defined for inclusion within PDCCHs, or from a subset of the group of DCI types (Yang, para. 49: The BS determines a PDCCH format according to DCI to be transmitted to the UE, attaches a CRC to the DCI, and masks a unique identifier (referred to as a radio network temporary identifier (RNTI)) to the CRC according to an owner or usage of the PDCCH).

Regarding claims 8, 19, Yang as modified by Nan discloses the method of claim 1, wherein at least one individual DCI message included in the scheduled DCI message is associated with a DCI type selected from a group of DCI types defined for inclusion in PDSCHs (Yang, para. 47: The DCI may include resource allocation of the PDSCH).

Regarding claims 9, 20, 28, 30, Yang as modified by Nan discloses the method of claim 8, wherein the scheduled DCI message comprises a header that includes at least one DCI type field indicating DCI types associated with the at least one individual DCI message, and wherein the at least one DCI type field has a larger size than a DCI type field indicating a DCI type included in a group of DCI types defined for inclusion within PDCCHs (Yang, para. 137: The UE monitors a PDCCH 501 in which a CRC is masked with the SPS-C-RNTI, and performs the SPS after the SPS is activated. When NDI=0 is included in DCI on the PDCCH 501, combinations of values of several fields included in the DCI are used in SPS activation and deactivation).

Regarding claims 10, 11, 21, 22, Yang as modified by Nan discloses the method of claim 8, wherein the DCI type associated with the at least one individual DCI message is a group-common DCI type, and wherein the at least one individual DCI message includes information for a single UE (Yang, para. 47: the DCI may include resource allocation of the PDSCH, resource allocation of a PUSCH, a set of transmit power control commands for individual UEs in any UE group).

Regarding claims 12, 27, Yang discloses a user equipment (UE) comprising: at least one processor; and a memory coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor, is configured to: receive, from a base station, a scheduling downlink control information (DCI) message in a physical downlink control channel (PDCCH) (Yang, para. 57: An eNB can transmit DCI to a UE through a DCI format transmission in a physical DL control channel (PDCCH), the scheduling DCI message indicating a resource allocation for a scheduled DCI message in a subsequent physical downlink shared channel (PDSCH) (Yang, para. 61: The eNB can schedule PDSCH transmission to UE 114 or PUSCH transmission from UE 114 through respective DCI formats conveyed by respective PDCCHs. DCI formats can also provide other functionalities).
Yang does not appear to explicitly disclose receive, from the base station, the scheduled DCI message within the subsequent PDSCH.
In a similar field of endeavor, Nan discloses receive, from the base station, the scheduled DCI message within the subsequent PDSCH (Nan, para. 492, 543: after the base station sends the scrambled RAR carried by the PDSCH, the UE receives, according to the scheduling of the DCI, the RAR carried by the PDSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Yang with the .

Allowable Subject Matter
12.	Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KUSASHIMA et al. (US 20170238287 A1) discloses a terminal that has receiving unit which is received by PDCCH transmitted using downlink control information (DCI) format. The downlink assignment index (DAI) shows accumulation number of PDCCH that shows release of physical downlink shared channel (PDSCH) transmission in a sub-frame. The transmission power of PUCCH transmits HARQ-ACK corresponding to PDCCH or enhanced PDCCH which shows release of PDSCH transmission or downlink quasi-steady scheduling determined based on value of DAI..
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466